RESOLUCIÓN
El lunes 21 de agosto de 2000, el Servicio de Meteorolo-gía del Departamento de Comercio de Estados Unidos, emitió un aviso de huracán para Puerto Rico ante la pro-babilidad inmediata de que el huracán Debby pasara sobre la Isla de Puerto Rico al día siguiente; esto era el pasado *932martes 22 del corriente. En vista de ello, el Juez Presi-dente decretó la suspensión de los trabajos ordinarios de la Rama Judicial y el cierre de las Secretarías de los Tribu-nales para los días 22 y 23 de agosto de 2000.
Como resultado de lo anteriormente expuesto, y al am-paro de nuestra facultad de reglamentar los procesos judi-ciales en situaciones de emergencia, se extienden los tér-minos dispuestos en las distintas Leyes y Reglamentos aplicables a los procedimientos judiciales que, de otro modo, hubieren vencido los días 22 y 23 de agosto de 2000. A tenor con lo anterior, al computar tales términos, se apli-cará lo dispuesto por el Art. 388 del Código Político de 1902 (1 L.P.R.A. see. 72), por lo que los mencionados días 22 y 23 de agosto de 2000, tendrán el mismo efecto que los días feriados.

Se ordena la inmediata difusión de esta resolución y, además, su publicación por la Oficina de la Compiladora, la Oficina de Administración de los Tribunales y el Colegio de Abogados de Puerto Rico.

Lo acordó el Tribunal y certifica la Subsecretaría del Tribunal Supremo.
(.Fdo.) Carmen E. Cruz Rivera Subsecretaría del Tribunal Supremo